AO 450 (GAS Rev 10/03) Judgment in a Civil Case

 

C DURT
United States District Court _... ..,...,-
Southern District of Georgia 0 2 |
Ye dete
JACKIE DELORES DOUGLAS, -
JUDGMENT IN A CIVIL CASE
¥, CASE NUMBER; 2:18-cv-64

ANDREW SAUL, Commissioner of Social
Security,

oO Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

1 Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered on March 30, 2020 adopting the Report
and Recommendation of the Magistrate Judge and affirming the decision of the Commissioner,
claims of the Plaintiff, JACKIE DELORES DOUGLAS, against the Defendant, ANDREW SAUL,

Commissioner of Social Security, are hereby dismissed.

 

 

 

Approved by:
HON NASA GODBEY WOOD
Aleweh Scott L. Poff
Date

Clerk »
6 Ln tue

ee alee.

(By) Deputy er

 

GAS Rev 10/1/03

 
